Title: James Madison to C. Schultz, 22 October 1828
From: Madison, James
To: Schultz, C.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Ocr. 22. 1828
                            
                        
                        
                        J. M with his respects to M. Schultz incloses the late communication from him with the suggestion, that it
                            may go to the press with most propriety from the Author, and to the particular press preferred by him
                        
                        
                            
                                J. M
                            
                        
                    